Citation Nr: 0525479	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2000, for service connection for post-traumatic stress 
disorder (PTSD), to include on the basis of clear and 
unmistakable error. 

 

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1965. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In January 2005, 
a hearing was held at the RO before the undersigned Veterans 
Law Judge.   

The case was remanded for additional processing in February 
2005, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  A document representing a claim for service connection 
for PTSD was received on December 5, 2000; no document of 
record dated or received prior thereto, and after the last 
final rating decision denying a claim for service connection 
for a psychiatric disorder, may be construed as a claim for 
service connection for PTSD.   

2.  Based upon a conclusion by a VA examiner in September 
2002 that the veteran had PTSD due to the fear and anxiety 
that he experienced while in a foxhole awaiting enemy attack 
in Vietnam, service connection for PTSD was granted effective 
from December 5, 2000.  

3.  Formal rating decisions dated in December 1965, April 
1978, and January 1999 that failed to grant service 
connection for a psychiatric disorder did not involve the 
incorrect application of the statutory or regulatory 
provisions extant at the time the decisions were rendered and 
were the product of a reasonable exercise of rating judgment 
given the relevant facts known at the time of those 
decisions, and review of the evidence before the RO at the 
time of those rating decisions does not compel the conclusion 
that reasonable minds could only agree that entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, was warranted on the basis of such evidence.

CONCLUSION OF LAW

Clear and unmistakable error not having been committed in 
December 1965, April 1978, and January 1999 formal RO rating 
decisions addressing the issue of entitlement to service 
connection for a psychiatric disorder, the criteria for an 
effective date earlier than December 5, 2000, for service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5110(a) (West 2002); 38 C.F.R. §§ 3.105(a), 
3.303, 3.307, 3.309, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In a February 2001 letter, the RO provided the veteran with a 
letter in compliance with the VCAA with respect to the issue 
of service connection.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant entitlement to an earlier effective date for a grant 
of service connection, the VA General Counsel has held that 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
newly raised or "downstream" issues, such as the veteran's 
claim for an earlier effective date for service connection 
for PTSD following the initial grant of service connection 
for PTSD in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).

In addition, the RO issued a detailed May 2005 rating 
decision and May 2005 supplemental statement of the case 
(SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the May 2005 rating decision and May 2005 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the earlier effective 
date sought.  Further, the claims file reflects that the May 
2005 SSOC contained pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In general, an award of service connection, to include on the 
basis of a reopened claim, will be made effective from the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  The effective date of a grant of 
a service connection based on a reopened claim, unless based 
on receipt of service medical records, is the date of receipt 
of the claim to reopen or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(r).   

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purpose of entering this decision, it is concluded 
that the issue of clear and unmistakable error in this case 
has been "properly pleaded" by the veteran.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) en banc review denied, Fugo v. 
Brown, 6 Vet. App. 162 (1993).

III. Factual Background

The service medical records in pertinent part reflect 
inpatient treatment for psychiatric problems in July 1965, 
with the diagnosis listed on these reports as schizophrenic 
reaction, felt to have been incurred in the line of duty.  A 
different diagnosis, passive dependency, was listed on the 
clinical reports compiled by a psychiatrist after what 
appears to have been a more extensive evaluation of the 
veteran during service in September 1965, and it was noted on 
those same records that it was felt this condition had not 
been incurred in the line of duty while on active service.  
The September 1965 separation examination reports listed 
passive dependency reaction as the veteran's psychiatric 
diagnosis.  

Following separation from service, the veteran filed a claim 
for service connection for "emotional upset" in November 
1965.  That claim was denied by a rating decision dated in 
December 1965, to which the veteran was notified in that 
month, on the basis that the veteran's diagnosed psychiatric 
disorder was congenital and  developmental in nature, and 
thus not a disability for which service connection can be 
granted.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  As the veteran did not file and 
perfect an appeal from the December 1965 decision, it is 
final.  38 U.S.C. 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1965).  

Thereafter, the veteran filed a claim in February 1978 for, 
in pertinent part, a "nervous disorder."  That claim was 
denied by an April 1978 rating decision, with the 
adjudicators indicating therein that no additional evidence 
had been submitted to reopen the claim for service connection 
for the claimed psychiatric disorder.  An appeal was not 
filed and perfected by the veteran, and that decision is thus 
also final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977). 

Some years later, in January 1999, the RO completed a rating 
decision finding that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a nervous condition.  In pertinent part, additional 
evidence at the time of that decision, which was not of 
record before the RO at the time of the December 1965 and 
April 1978 rating decisions, included reports from a July 
1998 VA psychiatric examination which reflected diagnoses on 
Axis I of PTSD and mild schizophrenia.  The veteran was 
informed of this decision in February 1999, but he did not 
file and perfect an appeal.  As a result, the January 1999 
rating decision is also final.   38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

Thereafter, the record reveals a statement dated December 5, 
2000, submitted by the veteran's representative with attached 
VA outpatient treatment records.  While this statement made 
reference to the veteran having a "pending appeal," this 
document was not received within the appeal period following 
the January 1999 rating decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).  Therefore, the 
December 5, 2000, statement represented a "new" claim, and 
this fact was recognized as such by the RO in an October 2002 
rating decision to the extent that, after finding sufficient 
evidence to find that service connection was warranted for 
PTSD, it assigned December 5, 2000, as the effective date for 
this grant of service connection.  Additional evidence before 
the adjudicators at the time of the October 2002 rating 
decision, which had not been of record at the time of the 
prior final rating decision discussed above, included reports 
from a September 2002 VA examination which resulted in a 
single diagnosis on Axis I of PTSD, and the comment by the 
examiner that the veteran's PTSD was the result of the 
intense fear and anxiety he experienced while waiting in a 
foxhole anticipating an attack by the enemy during his 
service in Vietnam.  

At the January 2005 Travel Board hearing before the 
undersigned, the veteran asserted that he should have been 
granted service connection for PTSD immediately following his 
separation from service, in essence, because he believes he 
was experiencing the same symptomatology associated with PTSD 
at that time as he does currently, but that PTSD was not 
"recognized" by the Government as a diagnosis when he was 
separated from service.  He also testified that he felt his 
condition was misdiagnosed as a personality disorder during 
service.  He therefore contends that the failure of the RO to 
grant service connection fro PTSD effective immediately 
following his service separation was tantamount to the 
commission of clear and unmistakable error.  

IV.  Analysis

Based on its review of the record available to the 
adjudicators at the time of the December 1965 and April 1978 
rating decisions, the Board finds that it would have been 
entirely reasonable for the RO adjudicators to have concluded 
that the evidence before them did not warrant a grant of 
service connection for a psychiatric disorder (whether 
diagnosed as PTSD or any other acquired psychiatric 
disorder), given the conclusion following an extensive 
physiatric evaluation proximate to the veteran's separation 
in September 1965 that his psychiatric problems were the 
result of a personality disorder, i.e., passive dependency, 
that existed prior to service.

By law, personality disorders, as indicated above, are not 
diseases or disabilities for which service connection can be 
granted.  While it is true that there was a diagnosis noted 
earlier during service which indicated schizophrenia, it 
nevertheless remains the case that, far from being "fatally 
flawed," the December 1965 and April 1978 rating decisions 
were the product of sound rating judgment, given the more 
recent diagnosis of a personality disorder following an 
extensive psychiatric evaluation of the veteran proximate to 
service separation.  In short, given the fact that the 
operative psychiatric diagnosis upon separation from service 
was a personality disorder, it cannot be said that based on 
the mere fact that an earlier in-service diagnosis was 
schizophrenia, it was "undebatable" that service connection 
should have been granted for a psychiatric disorder when the 
December 1965 and April 1978 rating decisions were 
promulgated.  

With respect to the January 1999 rating decision, while the 
record at that time did contain a July 1998 VA clinical 
report that listed two diagnoses on Axis I, of PTSD and 
schizophrenia, there was at the time of that decision no 
competent medical evidence linking a psychiatric disorder to 
service, and it was not until the September 2002 VA 
examination that a VA psychiatrist definitively linked PTSD 
to stressors associated with the veteran being fearful while 
being in a foxhole awaiting an enemy attack during his 
service in Vietnam.  Such evidence, which was not of record 
at the time of the rating decision attacked on the basis of 
CUE, cannot be used as a basis for a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 310; Damrel, 6 
Vet. App. at 242.  As a result, the Board also finds that it 
was within the bounds of reasonable judgment for the RO 
adjudicators to have concluded, in January 1999, that the 
veteran had not submitted sufficient new and material 
evidence to reopen his claim, and that the decision in that 
regard therefore also did not involve clear and unmistakable 
error.   

Finding that clear and unmistakable error has not been 
committed by the RO, and based upon a complete review of the 
evidence on file in this case, the Board concludes that that 
there is no basis upon which to establish an effective date 
for service connection for PTSD any earlier than that which 
has been currently assigned, i.e., December 5, 2000.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board is bound by 
these statutory and regulatory criteria, and a review of the 
other potentially applicable laws and regulations does not 
reveal a provision under which an earlier effective date can 
be assigned.  38 C.F.R.§ 7104(c).


ORDER

Entitlement to an effective date earlier than December 5, 
2000, for service connection for PTSD, to include on the 
basis of clear and unmistakable error, is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


